                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

TRAVIS RIGEL,

       Petitioner,

v.                                                                      No. Civ. 16-90 RB/SCY

STATE OF NEW MEXICO
CORRECTIONS DEPARTMENT, et al.,

       Respondents.

 ORDER ADOPTING PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on Petitioner Travis Rigel’s pro se Petition under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody. (Doc. 1.) The Court

referred this petition to United States Magistrate Judge Steven C. Yarbrough for entry of

proposed findings and a recommended disposition. (Doc. 3.) On January 4, 2019, Judge

Yarbrough entered his Proposed Findings and Recommended Disposition (PFRD). (Doc. 17.)

       In the PFRD, Judge Yarbrough determined that Petitioner has filed a mixed petition

containing both exhausted and unexhausted claims. He specifically found that Petitioner failed to

exhaust his ineffective assistance of counsel and judicial bias claims. Judge Yarbrough therefore

recommended that the Court give Petitioner 30 days to voluntarily dismiss his unexhausted

claims or to provide evidence demonstrating exhaustion. If, within 30 days, Petitioner does not

provide evidence of exhaustion or does not elect to dismiss the unexhausted claims, Judge

Yarbrough recommended dismissing his petition without prejudice.

       Judge Yarbrough notified the parties that they had 14 days from the service of the PFRD

to file any objections to the PFRD. (Id. at 12.) The parties have not filed any objections to the

PFRD, thereby waiving their right to review of the proposed disposition. See United States v.
One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th Cir. 1996). Furthermore, upon review of the

PFRD, the Court concurs with Judge Yarbrough’s findings and recommendation.

       IT IS THEREFORE ORDERED that:

       1. The PFRD (Doc. 17) is ADOPTED; and

       2. Petitioner has 30 days from the date of the entry of this Order to either voluntarily

          dismiss his unexhausted claims or to provide evidence demonstrating exhaustion. If

          Petitioner fails to do so, his Petition will be dismissed.

IT IS SO ORDERED.



                                             ________________________________
                                             ROBERT C. BRACK
                                             SENIOR U.S. DISTRICT JUDGE




                                                 2
